 W. SHANHOUSESONS, INC.2672.'By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]W. SHANHOUSE SONS, INC.andUNITED GARMENT WORKERS OFAMERICA, AFL, PETITIONERW. SHANHOUSE SONS, INC.andAMALGAMATED CLOTHING WORKERS OFAMERICA, CIO, PETITIONER.Cases Nos. 15-RC-627 and 15-RC-649.May 23, 1952Supplemental Decision and DirectionPursuant to a Decision and Direction of Election," an election bysecret ballot was held on April 1, 1952, under the direction and super-vision of the Regional Director for the Fifteenth Region among theemployees of the Employer in the unit found appropriate. At theclose of the election, the parties were furnished a tally of ballots.Thetally shows that there were approximately 77 eligible voters and that72 ballots were cast, of which 36 were for the Amalgamated ClothingWorkers of America, CIO, herein called the Amalgamated, none forthe United Garment Workers of America, AFL, herein called theGarment Workers, 35 against the participating labor organizations,and 1 ballot was challenged.As the challenged ballot was sufficient in number to affect the re-sults of the election, the Regional Director investigated the challenge,and on April 16, 1952, issued and duly served upon the parties hisreport on challenged ballot.The Regional Director's report reveals that the challenged ballotwas cast by employee Patsy Peace, who was employed from September12, 1951, until March 14, 1952, as a sewing machine operator, a classi-fication falling within the appropriate unit.On March 14, 1952,Peace was transferred to a clerical classification on a 30-day proba-tional basis.Itwas clearly understood that Peace would decideduring this 30-day period whether she wished to remain in the officeor return to the job of sewing machine operator; and the office man-ager of the Employer also reserved decision during this period as towhether Peace was satisfactory as an office employee.At the time ofthe election, neither Peace nor the Employer had resolved the questionof her probational status.1Not reported.99 NLRB No. 52. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director, upon the ground that Peace hadregularstatus as a sewing machine operator during the eligibility period ofthe election, and was only on trial as a clerical, recommended thatthe challenge to her ballot be overruled.No exceptions were filed bythe Amalgamated or the Garment Workers. Although the Employerfiled a document entitled "Exceptions to Report on ChallengedBallot," it took no exception to the Regional Director's recommenda-tion, but merely "excepted" to the omission in the Regional Director'sreport of the alleged fact that Peace, subsequent to the election, onApril 10, 1952, chose to retain her job of sewing machine operator.The Board,2 having duly considered the entire record with respectto the challenged ballot, finds merit in the Regional Director's recom-mendation.Moreover, there are actually no exceptions to such recom-mendation.Accordingly, we shall overrule the challenge to the ballotcast by employee Peace and direct that the ballot be opened andcounted.DirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with W. Shanhouse Sons, Inc.,Magnolia, Arkansas, the Regional Director for the Fifteenth Regionshall, pursuant to National Labor Relations Board Rules and Regula-tions, within ten (10) days from the date of this Direction open andcount the ballot of Patsy Peace and thereafter prepare and cause tobe served upon the parties a supplemental tally of ballots, includingtherein the count of the challenged ballot.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this proceeding to a three-member panel[Members Houston,Murdock,and Styles].SOCONY VACUUM OIL COMPANY,INCORPORATEDandOILWORKERSINTERNATIONAL UNION,CIO, PETITIONERSOCONY VACUUM OIL COMPANY, INCORPORATEDandJAMES THATCHER,PETITIONER.CasesNos.14-RC-1776, 14-RC-1777, 14-RC-1778,and14-RD-55.May 26, 1952Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Benjamin E.Cook, hearing officer.The hearingofficer's rulingsmade at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board99 NLRB No. 58.